Citation Nr: 0322070	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active military service from September 1943 
to June 1945.

This matter arises from a February 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted service 
connection for asbestosis, and assigned a 10 percent rating.  
The veteran appealed the issue of entitlement to a higher 
evaluation.  


FINDING OF FACT

The veteran's asbestosis has been shown to result in valid 
FVC values of no less than 77 percent of predicted, and DCLO 
values of no less than 70 percent of predicted value.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.97, Diagnostic Code 6833 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); VAOPGCPREC 1-2003 (May 21, 2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 2000 rating decision that the 
evidence did not show that the criteria for an evaluation in 
excess of 10 percent had been met for his service-connected 
asbestosis.  That is the key issue in this case, and the 
rating decision, statement of the case (SOC), and several 
supplemental statements of the case (SSOC's) informed the 
appellant of the evidence needed to substantiate his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate this claim 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
addition, the veteran has been afforded an examination for 
the disability in issue.  In a letter from the RO, dated in 
June 2001, and in an August 2001 SSOC, he was informed of the 
VCAA, and of the types of evidence which may be probative of 
his claim.  Specifically, he was informed that provided 
certain criteria were met, that VA would make reasonable 
efforts to assist claimants in obtaining evidence as long as 
a reasonable possibility existed that such assistance would 
aid in substantiating his claim.  He was notified that VA 
would make reasonable efforts to obtain relevant records, 
including private records.  He was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency.  See 38 C.F.R. § 3.159(c)(1-3) (2002).  
In addition, in a June 2003 letter, the Board notified him 
that examination results had been received, and that he had 
60 days to submit argument or additional evidence.  In a 
response, received in June 2003, the veteran stated that he 
had no further evidence or argument to present, and that he 
desired to waive AOJ consideration of any additional evidence 
that had been received since the last SSOC.  See Janssen v. 
Principi, 15 Vet. App. 370, 374 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In December 1998, the veteran filed his claim for an 
increased rating.  In February 2000, the RO denied the claim.  
The veteran has appealed.  

The veteran's asbestosis has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833.  
Under DC 6833, with Forced Vital Capacity (FVC) of 65- to 74-
percent predicted, or; DLCO (SB) of 56 to 65-percent 
predicted, a 30 percent rating is assigned.  With FVC of 75- 
to 80-percent predicted, or; DLCO (SB) of 66 to 80-percent 
predicted, a 10 percent rating is awarded.

The relevant medical evidence for consideration in this case 
includes records from Vikram N. Shah, M.D., dated in 1998.  
See 38 C.F.R. § 3.400(o)(2) (2002).  This evidence shows that 
in October 1998, the veteran was treated for complaints that 
included shortness of breath, and that the findings included 
pleural calcification/thickening, and (otherwise unspecified) 
"interstitial changes."  

A VA respiratory examination report, dated in November 1999, 
notes complaints that included shortness of breath and dry 
cough.  The veteran stated that he could walk only about 20 
feet without being severely short of breath.  The examiner 
stated that the veteran probably had asbestosis, and that he 
should be afforded a pulmonary function test.  

A VA pulmonary function test (PFT) report, dated in January 
2000, shows that the veteran had a Forced Vital Capacity 
(FVC) of 86 percent predicted.  DLCO was 75 percent of 
predicted.  The report notes that the test was stopped due to 
leg weakness, and that the veteran had shortness of breath.  

A PFT report from Dr. Shah, dated in April 2000, shows that 
the veteran had a FVC of 90 percent of predicted.  The final 
impression was no significant obstructive or restrictive lung 
disease.  

A VA examination report, dated in February 2003, shows that 
the veteran complained of shortness of breath, to include 
after walking about 20 feet.  He stated that he had tried 
oxygen, but that it did not do any good, and that he was not 
taking any medication for his lungs.  He reported that he had 
quit using oxygen.  He was noted to be obese, weighing 269 
pounds, and the examiner stated, "THERE IS VERY LITTLE LUNG 
DISEASE, HE IS VERY OUT OF PHYSICAL CONDITION."  (emphasis 
in original).  The examiner further indicated that there had 
been no interval change since the last examination, and that 
the veteran was uncooperative and inconsistent.  An 
accompanying PFT report shows that the veteran had a FVC of 
77 percent of predicted, with a one percent change (to 78 
percent) after Albuterol.  DLCO was 70 percent of predicted.  
The impression noted "borderline" PFT results, with no 
significant change when compared with results from testing in 
January 2000.

An addendum to the VA examination report, dated in May 2003, 
shows that the examiner noted, "The veteran told us that he 
couldn't possibly do the exercise test again.  He stated it 
almost killed him to wal[k] the 50 yards last time."  

As an initial matter, the Board notes that in 2002 and 2003, 
it attempted to obtain a measurement of the veteran's 
"maximum exercise capacity" on two occasions.  However, the 
February 2003 VA examination report shows that the examiner 
stated that the veteran was not able to accomplish the 
physical tasks required to do the maximum oxygen consumption 
test.  Furthermore, the May 2003 addendum indicates that the 
veteran has stated that he could not and would not attempt to 
perform the necessary test to obtain this measurement.  
Finally, in notes written into the margins of a copy of the 
February 2003 VA examination report, the veteran indicated 
that he did not believe that the maximum oxygen consumption 
test was required, and that he thought that the full level of 
his disability was "well-shown without that test."  
Accordingly, the Board will proceed without further delay.  

Although the veteran appears to have disorders for which 
service connection is not currently in effect, to include 
obesity and cardiovascular disorders, the Board stresses that 
it has not attempted to dissociate any respiratory 
symptomatology from the veteran's service-connected 
asbestosis.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for asbestosis.  None of the medical 
evidence of record shows that the veteran had an FVC of 65- 
to 74-percent predicted, or a DLCO (SB) of 56 to 65-percent 
predicted.  All reported findings showed pulmonary function 
was significantly better than that required for a rating in 
excess of 10 percent.  As the preponderance of the evidence 
is against the claim, the claim must be denied.  

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board first notes that 38 C.F.R. § 4.97, Diagnostic Codes 
6825-6832 all use the same general rating formula.  Under 38 
C.F.R. § 4.97, DC's 6520, 6600, 6602-6604, and 6840-6845, 
address ratings for impairment of the respiratory system for 
a variety of respiratory ailments, as measured by PFT results 
that include Forced Expiratory Volume in one second (FEV-1); 
the ratio of FEV-1 to Forced Vital Capacity (FEV- 1/FVC), FVC 
and DLCO (SB).  None of these diagnostic codes provides for a 
30 percent rating for a FEV-1 value which is higher (i.e., a 
lesser level of impairment) than that provided for in DC 
6833.  All of these codes provide that a 30 percent rating 
requires an FEV- 1/FVC ratio of between 56 to 70 percent.  

The January 2000 VA PFT noted an FEV-1 value of 100 percent 
predicted, and FEV-1/FVC ratio of 115 percent predicted.  Dr. 
Shah's April 2000 PFT noted FEV-1 value of 102, and an FEV-
1/FVC ratio of 74.  The May 2003 VA examination report noted 
an FEV-1 value of 95 percent predicted (96 percent predicted 
post-drug), and an FEV-1/FVC ratio of 124 percent predicted.  
Therefore, the criteria for a rating in excess of 10 percent 
under 38 C.F.R. § 4.97, DC's 6520, 6600, 6602-6604, and 6840-
6845 have not been met.  Based on the foregoing, the claim 
must be denied.  

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 10 percent for asbestosis is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

